Title: To Alexander Hamilton from Elisha Boudinot, 16 August 1792
From: Boudinot, Elisha
To: Hamilton, Alexander



Dear Sir:
New-York, August 16th, 1792.

I had just returned from the Circuit when I received your letter by yesterday’s post, and had not then read the pieces you alluded to. Judge Bradford was with me, and relating the affair—especially the affidavit—he said he was very much mistaken, if he had not the relation from Freneau’s own mouth. “This I know,” says he, “that at the time I was in New-York, and was informed of Mr. J.’s writing him a letter, which he took in dudgeon, as striking at his independence, &c., and wrote a very insulting answer, which he showed to Mr. Childs, who prevented his sending it, &c; and in fact related the whole story as I had it. I have no doubt, if you fall in company with him, and bring on the conversation with him, as soon as he returns, he will give you satisfaction on the subject. Converse with him as if you had received no information on the head.
Soon after I had the first conversation with you on that subject, I saw the gentleman I referred to, but I found him more attached to F. than I supposed—and he refused allowing me to say any thing from him. I am still in hopes, through another channel, to ascertain the facts, which I will endeavor to do in the course of the week, if possible, though I doubt not Judge Bradford will, on reflection, be able to mention the authority from which he had the story; and if he had it immediately from F. himself, it will be the best evidence that can be procured, and he appears to have no reserve on the subject.
Have you received my letter inclosing Hall and Mort’s proposals; if so, will you write your sentiments on the subject? May we expect to see you on the 20th instant? I see by the papers a Mr. Nesbit has arrived from Scotland, and is with General Schuyler. Would it be worth while to wait to have his opinion?
Your letter inclosing the money I have received and forwarded.
I am, with esteem, dear Sir,   Yours sincerely,
Elisha Boudinot.
